Order entered October 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01253-CV

                              IN RE MELVIN RAMBO, Relator

                 Original Proceeding from the 265th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F89-97544

                                            ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of habeas

corpus. We order relator to bear the costs of this original proceeding.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE